NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,                          :
                                                   :           Criminal No. 05-297 (SRC)
                                        Plaintiff, :
                                                   :            OPINION & ORDER
                        v.                         :
                                                   :
JEFFREY STAINES,                                   :
                                                   :
                                       Defendant. :
                                                   :

CHESLER, District Judge

        This matter comes before the Court on the application by Nicholas A. Medina

(“Medina”) to change the restitution victim in this case. In short, Medina states that the

restitution victim of record, George A. Medina, is deceased, and that Nicholas Medina is his

legal heir. In support, Medina submitted a photocopy of a death certificate and an affidavit

declaring that he is the legal heir.

        In order to change the restitution victim because the victim of record is deceased, this

Court requires a death certificate and proof of heirship. While Medina submitted a death

certificate, his affidavit of heirship does not constitute proof of heirship. Heirship is a legal

determination, and heirship may be proven by official documents from a court of competent

jurisdiction. The application for change of restitution victim will be denied, but may be




                                                   1
resubmitted with the proper documentation.

       SO ORDERED.

                                                        s/ Stanley R. Chesler
                                                 STANLEY R. CHESLER
                                                 United States District Judge


Dated: October 3, 2019




                                             2
